Your Excellency, Mr. Volkan Bozkir, President of the General Assembly,
Your Excellency, Mr. Antonio Guterres, Secretary-General of the United Nations,
Excellencies, Heads of State and Government,
Ladies and Gentlemen,
At the outset, allow me to thank you, Mr. President, for chairing this historic seventy-fifth session of the United Nations General Assembly. I would have loved to congratulate you in person rather than through the video-teleconference technique that was imposed on us by the current global health situation. I would also like to extend my acknowledgment to H.E. Mr. Tijjani Muhammad-Bande my recognition of his efforts in directing the last session of the General Assembly, especially with the disruption of the organization’s work as a result of the COVID-19 pandemic outbreak.
I wish to pay tribute to the Secretary-General, Mr. Antonio Guterres, for his continuous efforts as head of this international organization, and for his endeavors to support Lebanon after the Beirut Port explosion on August 4. He organized the Beirut Support Conference on 9 August, to mobilize donor pledges and provide basic relief assistance, at the commendable initiative of French President and friend Emmanuel Macron. Moreover, on my own behalf and on behalf of the Lebanese people, I wish to extend our thanks to all Heads of State who participated in the conference and offered support, as well as to all brotherly and friendly countries, governmental and non-governmental organizations, which rushed to provide aid and assistance.
In particular, I wish to thank His Holiness Pope Francis, who dedicated a universal day of prayer for Lebanon. All of his assistance has had a huge positive impact on our country and our people. Practically, it provided urgent medical and food relief, along with reconstruction materials. Morally, his great solidarity made our people feel that they are not alone, but rather have in this world brothers and sisters in humanity who did not hesitate to support it.
Ladies and Gentlemen,
Beirut is trying today to rise from its ruins. Indeed, with the solidarity of all the Lebanese people and your support, it will heal its wounds and rise as it has done over and over again throughout history. The earthquake-like explosion that hit our capital left a deep scar on the Lebanese conscience. Indeed, the pictures of the victims, the pain of the injured, and the tears of those who lost a beloved one, will never be wiped away.
Material damages are unprecedented. The Port of Beirut, the vital crossing for economic activity in Lebanon, was not only destroyed, but around 200,000 residential units were also damaged. Many of them are uninhabitable. Almost 300,000 people lost their homes, with winter approaching. In addition, the infrastructure, the power grid and the water network have been tremendously devastated.
The fallout will not only affect economic activity, but will also cause a sharp increase in poverty rates — already at 45 per cent before the blast. The World Bank estimated economic losses from the explosion at around $3.5 billion, material losses at around $4.5 billion, and urgent reconstruction needs at around $2 billion.
Beirut was declared a disaster-stricken city. The Lebanese Army has undertaken the management of emergency relief in collaboration with other UN agencies, the Red Cross, licensed NGOs, and volunteers.
It has conducted survey operations to determine the damages and assess needs and priorities. The Army received local and international aid, sorted it, and distributed it. It has been very keen on adopting the strictest criteria of probity and transparency.
As for the next phase, the Army is dedicated to reconstruction. Its advanced emergency cell oversees the reconstruction of the partially affected residential and commercial units. However, the greatest problem is the totally demolished neighborhoods and facilities. There is a tremendous need for support from the international community to rebuild them. The soundest solution may be to divide the devastated area into geographical zones and let every country that wishes to help commit to a specific zone and undertake its reconstruction directly.
In the course of the investigation, all Lebanese want to know the truth and see justice done. We have forwarded the blast file to the Judicial Council, the highest penal judicial body in Lebanon. A judicial investigator has been appointed and is carrying out his probes and procedures. Immediately after the blast, we asked for international technical assistance to help provide us with satellite pictures at the moment of explosion, discover the itinerary and history of the ammonium, nitrate- loaded vessel from its departure to its arrival at the Beirut Port, and analyze the soil, materials, and anything else that might unveil what happened. Indeed, teams came from several countries and conducted the necessary research. We are still waiting for information about the mystery of the ship and for satellite pictures to clear the ambiguities in this part of the investigation. The results will end up in the Judicial Council under Lebanese sovereign jurisdiction.
Ladies and Gentlemen,
Lebanon is in the middle of an unprecedented crisis. Calamities have erupted all at once — a severe recession due to the economic and financial situation, the COVID-19 crisis and its repercussions, and finally the Beirut Port disaster. Lebanon’s very core has been stricken from both a humanitarian and economic point of view. The situation is extremely critical.
In addition, the Syrian displacement crisis has been lingering for ten years. Although Lebanon is not an asylum country, and its Constitution does not accept final settlement, it has dealt with the displacement problem based on humanitarian principles and international law, in particular the principle of non-refoulement.
Nevertheless, today, amidst Lebanon’s successive crises, the number of displaced amounts to one-third of its population. The displacement has exacerbated the economic, social, health and humanitarian problems of the host community. Lebanon demands intensified endeavors for the safe and dignified return of the displaced, without linking it to a political solution in Syria, especially since most of the Syrian territories have become safe. The Lebanese Government seeks help to implement the plan it had adopted for the return of the displaced Syrians now that circumstances for their return are more favorable.
Pending the desired return, and confirming the principle of common responsibility and burden sharing among States, Lebanon repeats its call on donor countries to honor their pledges and find a mechanism to follow-up on their commitments. The latter need to double their financial contributions, and provide direct assistance to Lebanese governmental institutions and host communities, in line with Lebanon’s response plan adopted in collaboration with the United Nations.
Lebanon has made a commitment to the international community to carry out a package of administrative, financial and economic reforms aimed at facilitating the economic recovery to which we all aspire.
Ladies and Gentlemen,
Lebanon welcomes the Security Council resolution extending the UNIFIL mandate, interpreting it as a strong and unifying message of support to preserve stability therein. It lauds UNIFIL’s sacrifices and grants priority to preserving the safety of its personnel and ensuring their protection. Lebanon highly appreciates the close and continuous cooperation between the Force and the Lebanese Army.
In this context, Lebanon reiterates its commitment to the full implementation of resolution 1701 (2006), because we believe that it will consolidate the foundations of stability and security in South Lebanon and benefits the entire region’s stability. Any violation thereof will further complicate the situation. Therefore, Lebanon again calls on the international community to bind Israel to its full obligations in this respect. Israel must cease its land, sea and air violations of Lebanese sovereignty and stop trespassing in Lebanon’s airspace, using it to strike Syrian territories. The international community must also urge Israel to cooperate fully with UNIFIL, demarcate what remains of the Blue Line, and immediately withdraw from Northern Ghajar, the Shebaa Farms and the Kfarshouba Hills.
Lebanon emphasizes its absolute and full rights in its territorial waters, its natural oil and gas resources, and all of its maritime borders according to international law. It looks forward to the role of the United Nations and the friendly countries to help ascertain its rights. It specifically requests US mediation for the necessary negotiations to define and delineate its maritime borders according to international law and in a manner which preserves Lebanon’s sovereignty and rights to its resources.
Today, seventy-five years after the inception of the United Nations Organization, and in light of increased dialogue about solutions in the Middle East, we reiterate our attachment to the principles on which this organization was founded. Most notably, we commit to the inviolability of internationally recognized borders. We underscore that any negotiations, regardless of their formula or the party conducting them, must take into account sustainable solutions sponsored by concerned parties and in various UN resolutions, notably in Resolution 194, which guarantees Palestinian refugees the right of return. In this context, we would also like to recall the 2002 Beirut Peace Initiative.
On the first centenary of the proclamation of Greater Lebanon, we can only affirm that the Lebanese people, in all their diversities, continue to keep Lebanon great and unified, without division or partition.
Ladies and Gentlemen,
This is the first time in the history of the United Nations that the General Assembly session is held virtually because an invisible virus has prevented us from meeting together and has compelled us to communicate through the video-conference technique. There is no doubt. The world after Covid-19 will not be the same as before. We hope that it will be a more humane world. We all stand united in helplessness from the loss of loved ones and the lack of oxygen.
Lebanon and its people experienced great sympathy after disaster struck Beirut. Many countries and people rushed to express their solidarity and extend a helping hand. Perhaps our world has reclaimed its morality out of Lebanon’s suffering, and that humanity has regained some of its stature in a materialistic world, which venerates the right of force and injustice.
The theme for this year’s meeting is: “Reaffirming our collective commitment to multilateralism through multilateral action.” This is an encouraging signal for the future we want and for the United Nations we need. It can be summarized with one expression: “Solidarity for good”.
Thank you.